Citation Nr: 0429802	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 
2000, for the award of service connection and compensation 
for abdominal pain due to undiagnosed illness.

2.  Entitlement to an initial evaluation higher than 10 
percent for abdominal pain due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
abdominal pain due to an undiagnosed illness and assigned an 
initial 10 percent rating, effective May 19, 2000.  In 
September 2003, the veteran testified at a Travel Board 
hearing before the undersigned held in San Antonio, Texas.  A 
copy of the hearing transcript and evidence received from the 
veteran, along with a waiver of consideration by the agency 
of original jurisdiction, are associated with the record.

In his May 2002 substantive appeal, as well as his hearing 
testimony, the veteran appeared to be raising claims of 
service connection for back pain and headaches, secondary to 
his service-connected abdominal pain.  The Board notes that, 
in a December 2000 rating decision, the RO denied service 
connection for back pain and headaches.  The veteran did not 
appeal the denial of those claims.  The secondary service 
connection claims raised in May 2002 are referred to the RO 
for appropriate action.

The appeal relating to an initial evaluation higher than 10 
percent for abdominal pain due to undiagnosed illness is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  On May 19, 2000, the RO received the veteran's original 
claim for service connection for abdominal pain.

2.  In a January 2002 rating decision, the RO reconsidered a 
December 2000 denial and granted service connection for 
abdominal pain due to undiagnosed illness, assigning a 10 
percent disability rating from May 19, 2000, the date of 
receipt of the claim.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
May 19, 2000 for the award of service connection and 
compensation for abdominal pain due to undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.



Earlier Effective Date Claim

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  See 
Nelson v. Principi, 18 Vet. App. 407 (2004); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001).

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
the assignment of an initial disability rating due to the 
grant of the service connection as the effective date can be 
no earlier than the date of receipt of the claim.  As 
discussed more fully below, the effective date of an 
evaluation and an award of compensation based on an original, 
or reopened, claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2004).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection, and the 
initial disability rating, was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the original claim was ultimately 
received.

In this case, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as there is 
no possibility that any evidence could be obtained that would 
be relevant to the legal question involved.  In other words, 
there is no evidence that could be obtained that would have 
any effect on the outcome of the earlier effective date 
claim.  VA is neither required to provide notice of the 
information and evidence necessary to substantiate a claim 
nor to assist a claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004.  Even so, the 
veteran in this case has been notified as to the laws and 
regulations governing effective dates.  He has, by 
information letters, rating actions, an April 2002 statement 
of the case (SOC), VCAA letters dated in May 2001 and August 
2003, and the undersigned at his Travel Board hearing, been 
advised of the evidence considered in connection with his 
earlier effective date appeal, and the evidence potentially 
probative of the claim throughout the procedural course of 
the claims process.  Moreover, the veteran and his 
representative have provided testimony and arguments in 
support of his appeal, thus curing (or rendering harmless) 
any previous omissions.  As such, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review of his earlier effective date claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

I.  Pertinent Criteria

A.  Service Connection

As extant at the time of the 2002 rating decision, in order 
to establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service connection also could be established 
for chronic disabilities due to undiagnosed illnesses, if 
there is evidence that the claimant: (1) is a "Persian Gulf 
veteran;" (2) who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2002); see also 67 
Fed. Reg. 78,979-80 (Dec. 27, 2002) (extending the 
presumptive period to December 31, 2006 and now codified at 
38 C.F.R. § 3.317(a)(1)(i) (2004)).



B.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(b)(2)(i).

II.  Analysis

The veteran contends that he is entitled to an earlier 
effective date from 1993 for the award of service connection 
and compensation for abdominal pain due to undiagnosed 
illness.

The appeal as to the effective date rests on two separate, 
relatively simple determinations.  First, there needs to be a 
finding as to the date on which the veteran filed his claim, 
either formal or informal.  Second, there needs to be a 
finding regarding on what date the medical evidence showed 
that his entitlement arose.  

The veteran was discharged from service in June 1996.  He 
first complained of abdominal (periumbilical) pain in service 
beginning in 1993.  At a September 2001 VA examination, the 
veteran reported that his discomfort occurred on a daily 
basis, would last for approximately three months then 
disappear for three or four months, only to recur once again.  
This happened after his return from Saudi Arabia when he was 
sent to Turkey.  While in Turkey, he developed diarrhea along 
with his discomfort, but the diarrhea cleared up after he 
left Turkey.  His periumbilical pain remained the same.  In 
1996, he was discharged and saw a civilian doctor.  After a 
negative upper gastrointestinal (GI) series, the private 
doctor felt the veteran's condition was due to stress and 
gave him medication, but to no avail.  In 1998, his 
periumbilical pain continued and his nausea and vomiting 
became worse without hematemesis.  VA outpatient treatment 
records for 1998 reflect that the veteran's symptoms remained 
more or less the same; he was given Zantac twice a day.  
Another upper GI series was negative.  He veteran reported 
that his periumbilical pain remained a constant in the same 
location, appearing for three or four months and disappearing 
for three or four months and then recurring.  After a 
physical examination, the September 2001 VA examiner 
indicated that the veteran had periumbilical pain, which had 
begun in service and was felt to be due to small bowel 
pathology; however, exact identification was not made at that 
time.  Since the etiology of the conditions was unknown, but 
had existed in service and the veteran was a Persian Gulf War 
veteran, in a January 2002 rating decision, the RO 
reconsidered a December 2000 denial and granted service 
connection for abdominal pain due to undiagnosed illness and 
assigned an initial 10 percent disability rating from May 19, 
2000, the date of receipt of the claim.

The current effective date, May 19, 2000, was assigned based 
on the RO's receipt of the veteran's service-connection claim 
on that date and the September 2001 VA medical opinion that 
the veteran had had abdominal pain since service.  Given the 
foregoing and the fact that the veteran did not file a claim 
for service connection within one year after separation from 
service, the effective date is the date of receipt of the 
original claim, or the date that entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  
Thus, the earliest date for which entitlement to service 
connection for abdominal pain and the initial 10 percent 
rating could normally be granted is the date of receipt of 
the veteran's claim, which is May 19, 2000.  See 38 C.F.R. § 
3.400(b)(2).  Therefore, the veteran's claim for an earlier 
effective date must be denied.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his symptoms date back to 1993, while he was still in 
service.  A veteran is ineligible for VA benefits while on 
active duty.  The RO received his original claim on May 19, 
2000.  The Board is constrained from assigning an earlier 
effective date absent regulatory provisions authorizing such.  
No such provision exists which, upon application to the facts 
of this case, would result in assignment of an earlier 
effective date.  As a result, the claim for an effective date 
earlier than May 19, 2000 must be denied.  The facts are not 
in dispute and application of the law to the facts is 
dispositive.  Where, as here, there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to for the award of service 
connection and compensation for abdominal pain due to 
undiagnosed illness is denied.


REMAND

The RO should ensure compliance with the notice and duty to 
assist provisions of the VCAA on remand.  The VCAA requires 
that VA must provide notice that informs the claimant (1) of 
any information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004).  

The VA General Counsel has held that the notice provisions of 
the VCAA generally are not applicable to claims for a higher 
initial evaluation.  See VAOPGCPREC 8-2003 (holding that 
"[i]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board observes that, in an August 
2003 VCAA letter, the RO advised the veteran of the evidence 
necessary to substantiate a claim for service connection for 
abdominal pain, rather than a higher rating.  But the RO has 
not notified the veteran of what evidence he needs to 
establish a higher initial evaluation nor indicated what 
evidence VA plans to obtain, if any.  Moreover, the SOC 
failed to provide the veteran with the regulations 
implementing the notice and duty to assist provisions of the 
VCAA.  See Meyer v. Brown, 9 Vet. App. 425, 430-31 (1996).  
To afford due process to the veteran, the case must be 
remanded to insure VCAA content-complying notice.  See 
VAOPGCPREC 7-2004.  In addition, he should be requested to 
provide copies of any relevant evidence, not already 
provided, in his possession.

The Board notes that the duty to assist includes obtaining 
treatment records and providing a VA medical examination when 
necessary for an adequate determination.  At his hearing, the 
veteran testified that he received treatment four times a 
year at a VA facility for his abdominal condition.  However, 
treatment records on file, including those submitted by the 
veteran directly to the Board at his hearing in September 
2003, only show treatment through October 10, 2002 by VA and 
treatment records from WellMed Medical Management, P.A. from 
August 2001 to May 2003.  The veteran's records of treatment 
since that time must be obtained, if available, to satisfy 
the duty to assist.  The veteran filed his original request 
in May 2000.  On remand, the RO should obtain any missing VA 
or private treatment records from May 2000 to the present.

At his hearing and in contemporaneously-submitted lay 
statements, the veteran indicated that his condition has 
worsen.  He was last examined in September 2001; however, 
that examination is inadequate for rating purposes.  
Accordingly, another examination should be conducted.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The present appeal arises from a January 2002 rating 
decision, which assigned the initial disability rating for 
abdominal pain due to undiagnosed illness effective from May 
19, 2000, in conjunction with grant of service connection.  
Here, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings for this disability; that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
light of the veteran's contentions that his condition is 
worsening, on remand, the RO should consider whether 
"staged" ratings are warranted.

The veteran also claims entitlement to a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321 (2004).  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The RO should consider this matter on remand.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
stomach problems or abdominal pain from 
May 2000 to the present.  The RO should 
attempt to obtain records from any health 
care provider he identifies, to include 
any missing records from WellMed Medical 
Management, P. A. before August 2001 and 
after May 2003 and from the South Texas 
Veterans Health Care System from October 
2002 to the present.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to substantiate his increased rating 
claim; (2) about the information and 
evidence not of record that is necessary 
to substantiate a higher rating on an 
extraschedular basis under 38 C.F.R. § 
3.321; (3) about the information and 
evidence that VA will seek to provide; 
and (4) request or tell him to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue remaining on appeal.

3.  After completion of 1 and 2 above, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
extent of his service-connected abdominal 
pain due to undiagnosed illness.  The 
claims file and treatment records must be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and should so indicate in the 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment, including X-ray 
examination.  The examiner should indicate 
whether the disorder is: (1) severe with 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress; (2) moderate with 
frequent episodes of bowel disturbance and 
abdominal distress; or (3) mild, with 
disturbances of bowel function and 
occasional episodes of abdominal distress.  
The examiner should also discuss whether 
the veteran has had, or has, any symptoms 
of vomiting, nausea, and weigh gain or 
loss.  The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of 1, 2, and 3 above, 
the RO should review the veteran's higher 
initial rating claim.  In particular, the 
RO should address whether staged ratings 
under Fenderson v. West, 12 Vet. App. 119 
(1999) or referral for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(c) is warranted.  If any 
determination remains adverse, the veteran 
and his representative should be furnished 
a supplemental statement of the case, 
which discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal, including the regulations 
implementing the notice and duty to assist 
provisions of the VCAA.  The requisite 
period of time for a response should be 
afforded, before the case is returned to 
the Board.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's increased rating 
claim.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



